Case 1:19-cr-00552-GHW Document 12 Filed 08/25/19 Page 1 of 2

Paul B, Brickfield (PB1355)

Brickfield & Donahue

_ 70 Grand Avenue, Suite 100

River Edge, New Jersey 07661

(201) 488-7707

Attorneys for Defendant Edward Shin a/k/a Eungsoo Shin

 

UNITED STATES OF AMERICA, : UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
Plaintiff,
Vv. Case No.: 1:19-cr-00552-GHW
EDWARD SHIN a/k/a EUNGSOO SHIN, _: ORDER
Defendants.

 

This matter having come before the Court on application of Defendant Edward
Shin by Paul B. Brickfield, Esq. of Brickfield & Donahue for an Order to modify the
conditions of the May 30, 2019 Order Setting Conditions of Release to allow Mr. Shin to
travel throughout the United States with prior notice and permission of the United States
Attorney's Office for the Southern District of New York and United States Pretrial
Services for the Eastern District of Pennsylvania for each trip and notification to United
States Pretrial Services for the Eastern District of Pennsylvania at the time of his return
from each trip and the United States by Assistant United States Attorney Tara LaMorte
having consented to same and United States Pretrial Services by Pretrial Services Officer

Keri Foster having consented to same and for good cause shown,
Case 1:19-cr-00552-GHW Document12 Filed 08/25/19 Page 2 of 2

IT 18 HEREBY ORDERED this 2¢}i4a ___ day of Access 2019 that the
Se

Defendant's conditions of release be modified as follows: Mr. Shin is permitted to travel
throughout the United States with prior notice and permission of the United States
Attorney's Office for the Southern District of New York and United States Pretrial
Services for the Eastern District of Pennsylvania for each trip and notification to United
States Pretrial Services for the Eastern District of Pennsylvania at the time of his return
from each trip; and

IT IS FURTHER ORDERED that all other terms and conditions of the May 30,

2019 Order Setting Conditions of Release (as amended on August 14, 2019) shall remain

in full force and effect.

RN owe.

Honorable Gregoy ¥H. Woods, U.S.DJ.

a
